Exhibit 10.10


EXECUTION COPY



--------------------------------------------------------------------------------







MORTGAGE LOAN PURCHASE AGREEMENT
by and between


REVERSE MORTGAGE SOLUTIONS, INC.,
as Seller


and


REVERSE MORTGAGE FUNDING LLC,
as Purchaser


dated as of


June 13, 2018
Buyout Home Equity Conversion Mortgage Loans
(Servicing Released)



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




ARTICLE I
DEFINITIONS    1

ARTICLE II
CLOSING; TERMS AND CONDITIONS    7

Section 2.01
Agreement of Sale    7

Section 2.02
Gap Period Payment    8

Section 2.03
Entitlement to Payments on the HECM Loans    8

Section 2.04
Payment of Costs and Expenses    8

Section 2.05
MERS Loans and the MERS System    9

Section 2.06
Document Delivery    9

ARTICLE III
REPRESENTATIONS AND WARRANTIES    10

Section 3.01
Representations and Warranties Respecting Seller    10

Section 3.02
Representations and Warranties Respecting the HECM Loans            11

Section 3.03
Disclaimer of Representations and Warranties Expressed Herein    17

Section 3.04
Remedies for Breach of Representations and Warranties    18

Section 3.05
Representations, Warranties and Covenants Respecting Purchaser    20

Section 3.06
Indemnification    23

Section 3.07
Third Party Claims    23

Section 3.08
HMDA Reporting    24

ARTICLE IV
LITIGATION CLAIMS AGAINST SELLER; ADVANCE FACILITIES    24

Section 4.01
Litigation Claims Against Seller    24

ARTICLE V
MISCELLANEOUS    25

Section 5.01
Notices    25

Section 5.02
Sale Treatment    26

Section 5.03
Exhibits    26

Section 5.04
General Interpretive Principles    26

Section 5.05
Reproduction of Documents    27

Section 5.06
Further Assurances    27

Section 5.07
Assignment of HECM Loans by Purchaser; Securitization Cooperation    27

Section 5.08
Waiver; Amendment    28

Section 5.09
Governing Law; Forum    28



 
i
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page




Section 5.10
Waiver of Jury Trial    29

Section 5.11
Severability Clause    29

Section 5.12
Successors; No Third Party Beneficiaries    29

Section 5.13
Confidentiality    29

Section 5.14
Entire Agreement    31

Section 5.15
Execution in Counterparts    31





EXHIBITS


EXHIBIT A    COLLATERAL DOCUMENTS
EXHIBIT B
FORM OF POWER OF ATTORNEY















 
ii
 




--------------------------------------------------------------------------------






MORTGAGE LOAN PURCHASE AGREEMENT
This Mortgage Loan Purchase Agreement is made and entered into as of June 13,
2018 (the “Agreement”), by and between Reverse Mortgage Funding LLC
(“Purchaser”), and Reverse Mortgage Solutions, Inc. (“Seller”).
RECITALS
Purchaser has agreed to purchase from Seller and Seller has agreed to sell to
Purchaser on a servicing-released basis all of Seller’s right, title and
interest in and to those certain HECM Loans identified on the Mortgage Loan
Schedule as being sold by it hereunder.
This Agreement is intended to set forth the terms and conditions by which Seller
shall sell and transfer and Purchaser shall purchase and acquire the HECM Loans.
Purchaser and Seller shall enter into the Subservicing Agreement pursuant to
which Seller, subject to the conditions set forth herein, shall continue to
service the HECM Loans on behalf of Purchaser following the Closing Date.
In consideration of the mutual promises herein set forth and other good and
valuable consideration, the receipt of which is hereby acknowledged, Seller and
Purchaser agree as follows:
ARTICLE I

DEFINITIONS
Unless the context requires otherwise, all capitalized terms used herein shall
have the meanings assigned to such terms in this Article I unless defined
elsewhere herein.
“Advances” mean all customary, reasonable and necessary “out of pocket” costs
and expenses advanced by Seller as servicer in respect of the HECM Loans in
accordance with Applicable Requirements or otherwise as consistent with prudent
mortgage servicing practices, including but not limited to, payments of property
taxes, homeowners association dues and other items that create a lien on a
Mortgaged Property, payment of insurance, payments for field visits, property
inspections, legal fees, appraisals, broker price opinions, curative title fees
and costs, bankruptcy expenses, and for the securing and maintenance of the
Mortgaged Property in the event of a foreclosure and subsequent sale, but
excluding all payments to a Mortgagor under the terms of the related Collateral
Documents, all to the extent that such amounts have not been recovered by Seller
from the applicable Agency or the current owner of the HECM Loans.
“Agency”: FHA and HUD, as applicable.
“Ancillary Fees” means all fees derived from the HECM Loans, including but not
limited to, fees received with respect to checks or bank drafts returned by the
related bank for non-sufficient funds, FHA incentive fees payable to a
subservicer and all other incidental fees and charges to the extent commonly
considered ancillary income in the reverse mortgage servicing industry each to
the extent permitted under Applicable Requirements, but excluding servicing fees
attributable to the HECM Loans.


1





--------------------------------------------------------------------------------





“Applicable Requirements”: As of the time of reference and as applicable,
(i) the terms of the Collateral Documents, with respect to each HECM Loan,
(ii) all federal, state or local laws, rules, regulations, ordinances or
statutes of any governmental entity, in each case, applicable to sale, purchase,
ownership, foreclosure, servicing, insuring or guaranteeing of any HECM Loan at
the relevant time, (iii) all Orders applicable to any HECM Loan or Servicing
Right, and (iv) all legal and contractual obligations to or with any Agency
applicable to the servicing of any HECM Loan, including applicable HUD HECM
Guidelines.
“Assignment”: An assignment of the Mortgage, notice of transfer or equivalent
instrument in recordable form, sufficient under the laws of the jurisdiction
wherein the related Mortgaged Property is located to reflect the sale of the
Mortgage to Purchaser (which assignment, notice of transfer or equivalent
instrument may be in the form of one or more blanket assignments covering the
HECM Loans secured by Mortgaged Properties located in the same jurisdiction, if
permitted by law).
“Business Day”: Any day other than (i) a Saturday or Sunday, (ii) a day that is
a statutory holiday under the laws of the United States or the State of New
York, (iii) a day on which banking and savings and loan institutions in the
states where the parties are located, are authorized or obligated by law or
executive order to be closed or (iv) a day on which banking and savings and loan
institutions in the State of New York are authorized or obligated by law or
executive order to be closed.
“Closing Date”: The date of this Agreement.
“Closing Date Payment”: As defined in Section 2.01(b) hereunder.
“Collateral Documents”: The collateral documents pertaining to each HECM Loan as
set forth in Exhibit A hereto.
“Collateral File”: With respect to each HECM Loan, a file containing the
Collateral Documents.
“Confidential Information”: As defined in Section 5.13 hereunder.
“Contested Litigation”: Any lawsuit or other dispute resolution mechanism
(including but not limited to arbitration or mediation) involving a HECM Loan
and in which a standalone lawsuit or a responsive claim (including but not
limited to a counterclaim or third party claim filed in a judicial foreclosure
action) is either (a) brought against Seller or its affiliates or (b) involves
the origination, processing or servicing of any HECM Loan.
“Curtailment Event”: With respect to any HECM Loan, the failure of Seller or any
prior servicer in respect of such HECM Loan to meet any one of the applicable
requirements set forth in 24 C.F.R. 206.129(d)(2) and related FHA Regulations in
compliance with the timeframes set forth in 24 C.F.R. 206.125 or 24 C.F.R.
206.127 and related FHA Regulations to the extent that such failure to meet any
such timeframe (i) occurs prior to the Closing Date and (ii) results in a change
in the amount of any FHA Insurance claims related to such HECM Loan.
“Curtailment Holdback”: As defined in the Pricing Side Letter.


2



--------------------------------------------------------------------------------





“Curtailment Losses”: Any curtailment of debenture interest by FHA or
self-curtailment by the applicable servicer that arises out of a Curtailment
Event. For avoidance of doubt, the amount of curtailment of debenture interest
shall be for the period from the Curtailment Event until the payment by FHA of
the final supplemental claim.
“Curtailment Schedule”: As defined in the Pricing Side Letter.
“Credit File”: If and to the extent available as to each HECM Loan, the
electronic file containing the documents relating to the origination and
servicing of the HECM Loan.
“Custodian”: Deutsche Bank National Trust Company.
“Cut-off Date”: May 31, 2018.
“Document Defect”: As defined in Section 2.06 hereunder.
“Executive Order”: As defined in Section 3.02(u) hereunder.
“FHA”: The Federal Housing Administration or any successor thereto.
“FHA Insurance”: An insurance policy issued by the FHA with respect to a loan
under the applicable section of the National Housing Act.
“FHA Loan”: A HECM Loan secured by a Mortgage insured by FHA under the
provisions of the National Housing Act and the related FHA Regulations, as now
and hereafter amended.
“FHA Regulations”: With respect to each FHA Loan, the regulations, rules and
guidelines promulgated under the National Housing Act of 1934, as amended, which
is Title 12 of U.S.C., Section 1701 et seq., and any related HUD or FHA
issuances relating to such HECM Loans, including related handbooks, circulars,
notices and mortgagee letters, each of which as may be amended from time to
time.
“Funding Schedule”: As defined in the Pricing Side Letter.
“Gap Period”: As defined in Section 2.02 hereunder.
“HECM Loan”: Any home equity conversion mortgage loan or REO Property that is
sold pursuant to this Agreement, as evidenced by such loan’s inclusion on the
Mortgage Loan Schedule, which includes the related Collateral File, Credit File
and all other rights, benefits, proceeds and obligations arising from or in
connection with such loan, including the related Servicing Rights.
“HECM Program”: The HUD Home Equity Conversion Mortgage Program.
“HUD”: The United States Department of Housing and Urban Development or any
successor thereto.


3



--------------------------------------------------------------------------------





“HUD Handbook”: The HUD Home Equity Conversion Mortgage Handbook 4235.1 REV-1
and any subsequent revisions thereto.
“HUD HECM Guidelines”: Regulations promulgated by HUD under the National Housing
Act, codified in 24 Code of Federal Regulations, and other HUD guidance relating
to the HECM Loans, in each case, as may be amended from time to time, and
including, without limitation, the HUD HECM Mortgagee Letters.
“HUD HECM Mortgagee Letters”: The letters published by HUD from time to time
that, among other things, provide for the implementation and interpretation of,
and describe policy matters relating to, the HECM Program and the HUD Handbook.
“Loss”: Any and all actual and out-of-pocket losses, damages, deficiencies,
claims, fines, forfeitures, costs, penalties or expenses, including reasonable
out-of-pocket attorneys’ fees and disbursements and excluding (i) any amounts
attributable to or arising from overhead allocations, general or administrative
costs and expenses, or any cost for the time of any party’s employees, (ii)
consequential losses or damages consisting of speculative lost profits, lost
investment or business opportunity, damage to reputation or operating losses,
(iii) punitive or treble damages, (iv) ordinary deductions from the calculation
of insurance or guaranty benefits by an Agency, including payment of interest by
FHA at the debenture rate rather than the Mortgage Interest Rate and deductions
for a portion of expenses and interest, and (v) appraisal based claim losses and
related property preservation expenses.
“Loss Mitigation”: With respect to a HECM Loan, any payment plan modification or
other such loss mitigation or foreclosure alternative efforts applicable to the
HECM Loans.
“MERS”: Mortgage Electronic Registration Systems, Inc. or any successor or
assign thereto.
“MERS Loan”: Any HECM Loan registered with MERS on the MERS System.
“MERS System”: The system of recording transfers of mortgages electronically
maintained by MERS.
“Mortgage”: The mortgage, deed of trust or other instrument securing a Mortgage
Note, which creates a lien on an unsubordinated estate in fee simple in real
property securing the Mortgage Note or a lien upon a leasehold estate of the
related Mortgagor, as the case may be.
“Mortgage Interest Rate”: The annual rate at which interest accrues on any HECM
Loan, as adjusted from time to time in accordance with the provisions of the
related Mortgage Note, if applicable.
“Mortgage Loan Schedule”: As defined in the Pricing Side Letter.
“Mortgage Note”: With respect to a HECM Loan, the note or other evidence of the
indebtedness of a Mortgagor under a HECM Loan, together with all riders thereto
and amendments thereof, as the same may have been modified in accordance with
any modification.


4



--------------------------------------------------------------------------------





“Mortgaged Property”: The real property securing repayment of the debt evidenced
by a Mortgage Note, including all buildings and fixtures thereon and all
accessions thereto (including installations of mechanical, electrical, plumbing,
heating and air conditioning systems located in or affixed to such buildings).
“Mortgagor”: The obligor on a Mortgage Note.
“National Housing Act”: The National Housing Act, 12 U.S.C. § 1716 et seq.
“OFAC Regulations”: As defined in Section 3.02(u) hereunder.
“Order”: Any preliminary or permanent order, injunction, judgment, decision,
verdict, mandate, directive, decree, ruling, writ, assessment or other similar
determination or finding by, before, or under the supervision of any
governmental entity or arbitrator, in each case so long as the same remains in
effect.
“Payoff Loans” As defined in Section 2.01(b) hereunder.
“Person”: Any individual, partnership, corporation, limited liability company,
business entity, banking entity, joint stock company, trust, unincorporated
organization, joint venture or other entity or a government or any political
subdivision thereof.
“PIF Proceeds”: As defined in Section 2.01(b) hereunder.
“Pricing Side Letter”: That certain pricing side letter, dated as of the date
hereof, between Seller and Purchaser.
“Principal Advances”:  With respect to any HECM Loan and any date of
determination, the sum of (i) all scheduled payments made to the related
Mortgagor under the terms of the HECM Loan documents and (ii) all unscheduled
payments made to the related Mortgagor under the terms of the related HECM Loan
documents.
“Purchase Price”: With respect to any HECM Loan, the purchase price to be paid
by Purchaser for such HECM Loan, which shall equal the related Purchase Price
Percentage for such HECM Loan multiplied by the sum of (i) the Stated Principal
Balance and (ii) the Stated Advance Balance.
“Purchase Price Percentage”: As defined in the Pricing Side Letter.
“Related Mortgage Loan”: With respect to each REO Property, the related reverse
mortgage loan.
“REO Property”: A Mortgaged Property acquired through foreclosure, deed in lieu
of foreclosure, or other realization procedure.
“Repurchase Price”: With respect to any HECM Loan, a price equal to the sum of
(a) the Purchase Price paid for such HECM Loan; plus (b) the aggregate amount of
(i) any amounts added to the Stated Principal Balance of the HECM Loan since the
Cut-off Date (with interest calculated


5



--------------------------------------------------------------------------------





at the note rate multiplied by the Purchase Price Percentage), (ii) all related
unreimbursed Advances paid by Purchaser to Seller pursuant to Section 2.02 and
the Subservicing Agreement (but not capitalized to the Stated Principal Balance
of the HECM Loan since the Cut-off Date) and (iii) all servicing fees paid by
Purchaser to Seller pursuant to the Subservicing Agreement after the Closing
Date.
“RMS”: Reverse Mortgage Solutions, Inc., in its capacity as the subservicer of
the HECM Loans from and after the Closing Date.
“Section 404 Notice”: A notice required by Section 404 of the Helping Families
Save Their Homes Act of 2009, as may be amended from time to time.
“Securitization Transaction”: Any transaction involving either (1) a sale or
other transfer of some or all of the HECM Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of home
equity conversion mortgage loans consisting, in whole or in part, of some or all
of the HECM Loans.
“Seller’s Actual Knowledge”: With respect to any representation or warranty, the
actual knowledge of an officer of Seller with the title of Senior Vice President
or Director, as applicable, or above in the area of its organization relevant to
such representation or warranty and who has responsibility for the matter
addressed by such representation or warranty, it being understood that any
representation or warranty made to “Seller’s Actual Knowledge” is made solely to
the extent that such person has actual knowledge of the matter being represented
and does not imply or suggest that the representation is otherwise in fact
correct.
“Servicing File”: With respect to each HECM Loan, the file retained by the
servicer consisting of copies or originals of documents in the Collateral File
related to such HECM Loan and any documents and servicing records gathered and
retained in connection with the servicing of such HECM Loan.
“Servicing Rights”: The rights and responsibilities with respect to servicing
the HECM Loans, including, but not limited to, any and all of the following: (a)
all rights to service a HECM Loan in accordance with Applicable Requirements;
(b) all rights to receive any compensation (including servicing fees) with
respect to such servicing (including late fees, penalties, Ancillary Fees or
similar payments); (c) all accounts and other rights to payment related to any
of the property described in this paragraph; (d) possession and use of any and
all Credit Files, Collateral Files, Servicing Files, servicing records, data,
computer records, or other information pertaining to the HECM Loan or pertaining
to the past, present or prospective servicing thereof; (e) all agreements or
documents creating, defining or evidencing any such Servicing Rights and all
rights of Seller thereunder; (f) all rights to reimbursement for any
unreimbursed Advances as of the Cut-off Date, or other expenses and costs, on or
after the Cut-off Date to which Seller, in its capacity as servicer, may be
entitled pursuant to Applicable Requirements; and (g) all rights, powers and
privileges incident to any of the foregoing.


6



--------------------------------------------------------------------------------





“Stated Advance Balance”: With respect to each HECM Loan, the actual amount of
unreimbursed Advances related to the HECM Loan as of the Cut-off Date, as set
forth on the Funding Schedule.
“Stated Principal Balance”: With respect to each HECM Loan, the actual unpaid
principal balance of the HECM Loan as of the Cut-off Date, as set forth on the
Funding Schedule.
“Subservicing Agreement”: That certain whole loan subservicing agreement, dated
as of the date hereof, between RMS and Purchaser, pursuant to which RMS will
subservice and administer the HECM Loans on behalf of Purchaser from and after
the Closing Date.
“Survival Period”: As defined in Section 3.04(a) hereunder.
“Third Party Claim”: As defined in Section 3.07(a) hereunder.
“Transaction Documents”: Collectively, the Subservicing Agreement and this
Agreement.
“Whole Loan Transfer”: Any sale or transfer of some or all of the HECM Loans by
Purchaser, other than a Securitization Transaction.
ARTICLE II    

CLOSING; TERMS AND CONDITIONS
Section 2.01    Agreement of Sale.
(a)Upon the terms and subject to the conditions of this Agreement, including
payment of the Closing Date Payment in accordance with Section 2.01(b) and
entering into a Subservicing Agreement pursuant to Section 2.01(c) below, and
subject to the Applicable Requirements, Seller hereby sells, conveys, transfers
and assigns to Purchaser on the Closing Date all of its right, title and
interest in, to and under the HECM Loans (including the related Servicing
Rights) identified on the Mortgage Loan Schedule as being sold by it hereunder
and Seller shall take such reasonable actions as may be necessary to transfer
such rights, title and interest in the HECM Loans to Purchaser or its designee.
(b)On the Closing Date, Purchaser shall pay to Seller an amount equal to the sum
of (i) the Purchase Price for the HECM Loans minus (ii) the Curtailment Holdback
(the “Closing Date Payment”) by wire transfer in immediately available federal
funds to the account designated by Seller and minus (iii) the total aggregate
amount of payoff or liquidation proceeds (“PIF Proceeds”) received by Seller
from the Cut-off Date through the third (3rd) Business Day prior to the Closing
Date with respect to any loan that is listed on the Funding Schedule but not
listed on the Mortgage Loan Schedule by virtue of such payoff or liquidation
event (“Payoff Loans”). No later than ten (10) Business Days following the
Closing Date, Seller shall remit to Purchaser the amount of any PIF Proceeds
related to any Payoff Loans that are paid in full or liquidated during the three
(3) Business Days immediately prior to the Closing Date.


7



--------------------------------------------------------------------------------





(c)On the Closing Date, Purchaser and Seller shall enter into a mutually
acceptable Subservicing Agreement pursuant to which Seller, subject to the
conditions set forth herein, shall continue to service the HECM Loans on behalf
of Purchaser following the Closing Date.
Section 2.02    Gap Period Payment.
No later than ten (10) Business Days following the Closing Date, Seller shall
deliver to Purchaser a statement setting forth the amount of Advances made by
Seller with respect to all HECM Loans identified on the Mortgage Loan Schedule
for the period from the Cut-off Date through the Closing Date (the “Gap
Period”). No later than thirty (30) calendar days after the receipt of the
statement described in the previous sentence, provided that Seller has provided
Purchaser access to its Navigator servicing system by the Closing Date and the
applicable data reasonably necessary for Purchaser to reconcile the amount of
Advances is included therein, Purchaser shall remit to Seller, in immediately
available funds to an account designated by Seller, an amount equal to (x) 100%
of such Advances applicable for the Gap Period, plus (y) an amount equal to the
Subservicing Fees (as defined in the Subservicing Agreement) that would have
been earned by Seller during the Gap Period had Seller acted as Subservicer
during such time. If such information is not included in the Navigator system,
Purchaser will not be obligated to remit to Seller any amounts with respect to
such Advances until reasonable and customary evidence is made available to
Purchaser (either through the Navigator system or otherwise) and Purchaser has
reasonable time to review and reconcile such information. The parties shall work
in good faith to resolve any discrepancies in such payment amount based upon the
data set forth on the Funding Schedule, Mortgage Loan Schedule and any servicing
reports made available to Purchaser after the Closing Date.  Seller shall be
entitled to retain the Ancillary Income (as defined in the Subservicing
Agreement) related to the HECM Loans and incurred during the Gap Period.
Section 2.03    Entitlement to Payments on the HECM Loans.
Purchaser shall be entitled to (a) all recoveries of principal collected after
the related Cut-off Date, (b) all payments of accrued interest on the HECM Loans
received after the Cut-off Date, (c) insurance proceeds collected in respect of
the HECM Loans after the Cut-off Date and (d) all other monies collected or
received after the Cut-off Date relating to or in connection with the HECM
Loans. Any errors in calculating the Purchase Price at the Closing Date
discovered within sixty (60) days following the Closing Date shall be corrected
promptly upon discovery of the error and the appropriate payment shall be made
by the party that benefitted from such errors to the party adversely affected by
such errors.
Section 2.04    Payment of Costs and Expenses.
Purchaser and Seller shall each bear their own costs and expenses in connection
with the purchase and sale of the HECM Loans including, without limitation, the
legal fees and expenses of their respective attorneys and any due diligence
expenses. Without limiting the generality of the foregoing, except as set forth
in Section 3.05(s), Seller shall bear any and all costs and expenses incurred in
connection with transferring title to the HECM Loans (which, for the avoidance
of doubt includes any REO Property) from Seller to Purchaser (or its designee),
including any MERS transfer or recording costs, costs of any Assignments and
endorsements (including any costs in correcting


8



--------------------------------------------------------------------------------





any gaps in the chain of title), other recording fees (including, but not
limited to, transfer taxes), and expenses related to the transfer of the HECM
Loans to Purchaser (or its designee). If and to the extent necessary, Seller
shall provide Purchaser with a reasonable number of executed Powers of Attorney
in the form attached hereto as Exhibit B to be used by Purchaser as necessary
for Purchaser to transfer title of any HECM Loans that are not MERS Loans to
Purchaser in accordance with Applicable Requirements.
Section 2.05    MERS Loans and the MERS System.
Notwithstanding anything contained in this Agreement to the contrary, with
respect to any MERS Loan sold to Purchaser by Seller pursuant to this Agreement,
RMS shall cause the registration of such MERS Loan to be changed on the MERS
System to reflect Purchaser, or its designee, as the beneficial owner of such
MERS Loan; provided that Purchaser has provided RMS with its, or its designee’s,
MERS organizational identification number. The foregoing obligation of RMS shall
be in lieu of Seller delivering to Purchaser an Assignment for such MERS Loan.
Section 2.06    Document Delivery.
a.On or prior to the Closing Date, Seller shall (i) cause each Collateral File
for each HECM Loan, to the extent in Seller’s possession or control, to be
delivered to Purchaser or its custodian in accordance with instructions provided
to Seller by Purchaser and (ii) provide each Credit File for each HECM Loan to
Purchaser by providing access to the Navigator system. With respect to any
Collateral File that is being held by a bailee (in connection with a foreclosure
proceeding or otherwise), Seller covenants that the Collateral File shall be, on
the Closing Date, either in Seller’s possession or in the possession of the
related bailee and any breach of such covenant with respect to a document shall
mean a Document Defect (as defined below) exists with respect thereto. Upon
discovery by either Seller or Purchaser of any materially defective or missing
document required to be included in a Collateral File (a “Document Defect”), the
party discovering such Document Defect shall give prompt written notice to the
other. The Purchaser, to the extent requested in writing by Seller, shall use
reasonable efforts to assist Seller in curing any Document Deficiencies
identified.
b.The parties acknowledge that after the Closing Date, Purchaser shall engage a
document custodian (which shall be the custodian for the Securitization
Transaction) to review each Collateral File and such custodian, in consultation
with Purchaser, shall determine whether a Document Defect exists. Within ninety
(90) days from receipt of written notice to Seller of a Document Defect, Seller
shall use its commercially reasonable efforts to cure such breach in all
material respects; provided, however that if Seller is diligently pursuing cure
efforts with respect to any such breach upon expiration of such ninety (90) day
period, but Seller is unable to cure such breach solely due to a delay caused by
any recorder’s office with respect to trailing loan documents, such cure period
shall be extended for an additional thirty (30) days to allow Seller to continue
to cure such breach in all material respects (the “Defect Cure Period”). If any
such Document Defect cannot be cured by the expiration of the applicable Defect
Cure Period and such Document Defect results in (a) a material delay on the
Purchaser’s (or its designee’s) ability to realize upon the related Mortgaged
Property or REO Property or (b) the inability of the Purchaser (or its servicer
or designee) to foreclose upon the related Mortgaged Property, Seller shall, at
its option, either (i) indemnify


9



--------------------------------------------------------------------------------





Purchaser for any Losses resulting from the Document Defect or (ii) repurchase
such HECM Loan, at the Repurchase Price.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Section 3.01    Representations and Warranties Respecting Seller.
Seller represents, warrants and covenants to Purchaser that as of the Closing
Date:
(a)    Seller is a corporation duly formed and validly existing under the laws
governing its creation and existence, is in material compliance with the laws of
each state in which any Mortgaged Property is located to the extent necessary to
enable it to perform its obligations hereunder and is in good standing in each
jurisdiction in which the nature of its business or the properties owned or
leased by it make such qualification necessary, except to the extent any such
failure would not be reasonably expected to have a material adverse effect on
the validity or enforceability of the HECM Loans or on Seller’s ability to
perform its obligations under this Agreement. Seller has all requisite corporate
power and corporate authority to own and operate its properties, to carry out
its business as presently conducted and to enter into and discharge its
obligations under this Agreement, except to the extent any such failure would
not be reasonably expected to have a material adverse effect on the validity or
enforceability of the HECM Loans or on Seller’s ability to perform its
obligations under this Agreement.
(b)    The execution and delivery by Seller of this Agreement and the other
Transaction Documents to which it is a party and its performance and compliance
with the terms of this Agreement and the consummation by Seller of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary corporate action on the part of Seller and will not violate Seller’s
articles of incorporation or bylaws or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in a breach of or acceleration of, any material indenture, contract,
agreement or other instrument to which Seller is a party or by which Seller is
bound or which may be applicable to it or result in the creation or imposition
of any adverse claim upon any of the property or assets of Seller under the
terms of the foregoing or violate any statute, ordinance or law or any order,
rule, writ, injunction, decree or regulation of any court, governmental or
regulatory authority, agency or body or other tribunal having jurisdiction over
Seller or any of its properties.
(c)    This Agreement (assuming due authorization, execution and delivery by
Purchaser), constitutes a valid, legal and binding obligation of Seller,
enforceable against it in accordance with the terms hereof, except as the
enforcement hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity (whether considered in a
proceeding or action in equity or at law).
(d)    Seller is not subject to or in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which


10



--------------------------------------------------------------------------------





would reasonably be expected to materially and adversely affect the validity or
enforceability of the HECM Loans or Seller’s ability to perform its obligations
hereunder.
(e)    No litigation, proceeding or investigation is pending with respect to or,
to Seller’s Actual Knowledge, is threatened against Seller which litigation,
proceeding or investigation (i) would reasonably be expected to have
consequences that would prohibit its entering into this Agreement, (ii) asserts
the invalidity of this Agreement or seeks to prevent the consummation of the
transactions contemplated hereby or (iii) would reasonably be expected to
materially and adversely affect the validity or enforceability of the HECM Loans
or Seller’s performance hereunder.
(f)    All actions, approvals, consents, waivers, exemptions, variances,
franchises, orders, permits, authorizations, rights and licenses required to be
taken, given or obtained, as the case may be, by or from any federal, state or
other governmental authority or agency, that are necessary in connection with
the execution and delivery by Seller of this Agreement, have been duly taken,
given or obtained, as the case may be, are in full force and effect on the date
hereof, are not subject to any pending proceedings or appeals (administrative,
judicial or otherwise) and either the time within which any appeal therefrom may
be taken or review thereof may be obtained has expired or no review thereof may
be obtained or appeal therefrom taken, and are adequate to authorize the
consummation of the transactions contemplated by this Agreement on the part of
Seller and the performance by Seller of its obligations under this Agreement. No
licenses or approvals obtained by Seller required in connection with the
performance of its material obligations under this Agreement have been suspended
or revoked by any court, administrative agency, arbitrator or governmental body
and no proceedings are pending which might result in such suspension or
revocation, except, in each case, to the extent that any such suspension or
revocation would not be reasonably expected to have a material adverse effect on
Purchaser or on the operations or financial condition of Seller.
(g)    Seller does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant and obligation contained in this
Agreement. There exists no law or judgment, award, order, writ, or decree of any
court that would prohibit Seller from selling the HECM Loans pursuant to this
Agreement.
Section 3.02    Representations and Warranties Respecting the HECM Loans.
Seller represents, warrants and covenants to Purchaser that, as of the Closing
Date or such other date set forth herein, with respect to each HECM Loan (other
than any REO Property) with respect to representations (a) through (dd) below
and with respect to each REO Property with respect to representations (ee)
through (nn), in each case subject to the limitations set forth in Section 3.03:
(a)    As of the Cut-off Date (or such other date identified therein), the
information with respect to such HECM Loan set forth in the Mortgage Loan
Schedule is true, correct and complete in all material respects and accurately
and correctly reflects the terms of the related Mortgage and Mortgage Note and
the terms of the documents contained in the Collateral File in all material
respects.


11



--------------------------------------------------------------------------------







(b)    Seller is the sole and lawful owner and holder of such HECM Loan and has
good and marketable title thereto, free and clear of any encumbrance, security,
lien, equity, pledge, claim, charge or participation interest in such HECM Loan
in favor of any other Person, and has the full right and authority, subject to
no interest or participation in, or agreement with any other Person to sell or
otherwise transfer such HECM Loan to such Person, to sell, assign and transfer
such HECM Loan to Purchaser pursuant to this Agreement. Upon the conveyance of
such HECM Loan by Seller to Purchaser, Purchaser will be the sole and lawful
owner and holder of such HECM Loan and will have good and marketable title
thereto, free and clear of any encumbrance, security, lien, equity, pledge,
claim or participation interest in such HECM Loan in favor of any other Person.
(c)    Each HECM Loan was underwritten in accordance with all FHA Regulations
applicable to reverse mortgages and is insured by HUD/FHA. Each FHA Insurance
policy pertaining to a HECM Loan is in full force and effect and all prior
transfers, if any, of the HECM Loan has been, and the transactions herein
contemplated are, in compliance with all applicable FHA Regulations. No HECM
Loan is subject to any defect that could diminish or impair the FHA insurance
and no circumstances exist with respect to the HECM Loans that could permit the
FHA to deny coverage, in whole or in part, under the related FHA insurance. The
related FHA policy calls for the assignment of the HECM Loan to HUD as opposed
to the co-insurance option. The entire amount of the insurance premium due on or
before the Closing Date has been paid to the FHA and no portion is shared by
Seller or, if the monthly premium option has been chosen for such HECM Loan, all
such premiums due on or before the Closing Date have been duly and timely paid.
(d)    There is no valid offset, defense or counterclaim to any Mortgage Note,
nor will the operation of any of the terms of any Mortgage Note and the related
Mortgage, or the exercise of any right thereunder, render such Mortgage Note or
the related Mortgage unenforceable, in whole or in part, or subject to any right
of rescission, set-off, counterclaim or defense, including the defense of usury,
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect to any Mortgage or Mortgage Note.
(e)    Each Mortgage Note and the related Mortgage are genuine, and each is the
legal, valid and binding obligation of the related Mortgagor enforceable against
such Mortgagor by the mortgagee in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally.
Each Mortgage Note and Mortgage have been duly and validly executed by such
parties.
(f)    Except as set forth on Schedule III to the Pricing Side Letter, to
Seller’s Actual Knowledge, no HECM Loan is a mortgage loan with respect to which
the related Mortgaged Property is damaged by fire, flood, windstorm, earthquake,
tornado, hurricane or any other similar casualty (and which physical damage (A)
is not covered in full by a hazard or flood insurance policy (or other similar
insurance policy) for such Mortgaged Property as determined by Seller in good
faith and (B) could adversely affect (i) the value or marketability of such
mortgage loan or Mortgaged Property, (ii) the eligibility of the related HECM
Loan for FHA Insurance, or (iii) the full principal


12



--------------------------------------------------------------------------------





recovery of the insurance or guaranty benefits under the applicable federal
insurance or the conveyance of the related Mortgaged Property in accordance with
the HUD HECM Guidelines).
(g)    The servicing and collection practices used by Seller, and, to Seller’s
Actual Knowledge, any prior originator or servicer since origination with
respect to each Mortgage Note and Mortgage, have complied with all Applicable
Requirements in all material respects.
(h)    To Seller’s Actual Knowledge, there is no proceeding pending for the
total or partial condemnation of, or eminent domain with respect to, any
Mortgaged Property.
(i)    Each Mortgage has not been satisfied, cancelled, rescinded or
subordinated, in whole or, except as permitted under the applicable HUD HECM
Guidelines, in part, and the related Mortgaged Property has not been released
from the lien of the related Mortgage, in whole or in part, nor has any
instrument been executed that would result in any such release, cancellation,
subordination or rescission.
(j)    The Mortgage contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
enforcement of the lien against the related Mortgaged Property. Upon default by
a Mortgagor on a HECM Loan and foreclosure on, or trustee’s sale of, the related
Mortgaged Property pursuant to the proper procedures, the holder of the HECM
Loan will be able to deliver good and marketable title to such Mortgaged
Property. There is no homestead or other exemption available to a Mortgagor that
would interfere with the right to sell the related Mortgaged Property at a
trustee’s sale or the right to foreclose on the Mortgage. The Mortgage contains
an enforceable provision, to the extent not prohibited by federal, state or
other law as of the date of such Mortgage, for the acceleration of the payment
of the outstanding principal balance of the HECM Loan upon the occurrence of a
maturity event thereunder.
(k)    To Seller’s Actual Knowledge, all improvements subject to a Mortgage that
were considered in determining the appraised value of the related Mortgaged
Property lie wholly within the boundaries and building restriction lines of such
Mortgaged Property (and wholly within the related project, with respect to a
condominium unit) and no improvements on adjoining properties encroach upon the
related Mortgaged Property except those that are insured against by title
insurance.
(l)    Each HECM Loan is covered by an ALTA mortgagee title insurance policy or
other generally acceptable form of policy or insurance acceptable to the FHA,
issued by a title insurer acceptable to the FHA and qualified to do business in
the jurisdiction where the related Mortgaged Property is located, insuring
Seller and its successors and assigns, as to the first priority lien of the
related Mortgage in the original principal amount of the related HECM Loan,
subject only to (i) the lien of current real property taxes and assessments not
yet due and payable, (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
acceptable to mortgage lending institutions generally and specifically referred
to in the lender’s title insurance policy delivered to the originator of the
related HECM Loan and (a) referred to or to otherwise considered in the
appraisal made for the originator of the related HECM Loan or (b) which do not
adversely affect the updated appraised value of the Mortgaged Property set forth
in such appraisal, and (iii) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided


13



--------------------------------------------------------------------------------





by the Mortgage. Such lender’s title insurance policy affirmatively insures
ingress and egress and insures against encroachment by or upon the related
Mortgaged Property or any interest therein. No claims have been made under any
such lender’s title insurance policy and no prior holder of the related
Mortgage, including Seller, has done, by act or omission, anything that would
impair the coverage of any such lender’s title insurance policy.
(m)    All taxes, governmental assessments and insurance premiums that
previously became due and owing with respect to the related Mortgage, Mortgage
Note and Mortgaged Property have been paid.
(n)    The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered, extended, deferred or modified in any respect from the date of
origination, except in accordance with the HUD HECM Guidelines and applicable
law and as included in the Collateral File, Credit File or Servicing File. The
terms of any waiver, alteration or modification are reflected in the Mortgage
Loan Schedule and have been approved by the FHA and the title insurer, to the
extent required thereby.
(o)    Each Mortgage is a valid, subsisting and enforceable first lien on the
related Mortgaged Property securing the related Mortgage Note’s original
principal balance, free and clear of all encumbrances and liens having priority
over the lien of the Mortgage except for (A) the lien of non-delinquent current
real property taxes and assessments not yet due and payable, (B) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording that are acceptable to mortgage
lending institutions generally in the area in which the Mortgaged Property is
located and either (i) are referred to or otherwise considered in the appraisal
made for the originator of the related HECM Loan or (ii) do not adversely affect
the updated appraised value of the related Mortgaged Property as set forth in
such appraisal, and (C) other matters to which like properties are commonly
subject that, in each case, do not individually or in the aggregate materially
interfere with the benefits of the security intended to be provided by the
related Mortgage.
(p)    To Seller’s Actual Knowledge, no violation of any environmental law, rule
or regulation exists or existed with respect to any Mortgaged Property, and
Seller has no reasonable grounds to suspect the presence of any toxic materials
or other environmental hazards on, in or that could affect any Mortgaged
Property (other than those substances commonly used in connection with home
maintenance and repair and which have not been misused). Neither Seller nor, to
Seller’s Actual Knowledge, the related Mortgagor has received any notice of any
violation or potential violation of any such law, rule or regulation.
(q)    The Advances that are taken into account for purposes of calculating the
Purchase Price (i) are valid and subsisting amounts owing to Seller, (ii) are
documented and supported on a loan level basis, (iii) are carried on the books
of Seller at values determined in accordance with generally accepted accounting
principles and (iv) are not subject to any set-offs or claims of the Mortgagor
arising from acts or omissions of Seller that could be asserted against
Purchaser.




14



--------------------------------------------------------------------------------





(r)    Each HECM Loan (i) provides that any Principal Advance increases the
outstanding principal balance of related HECM Loan and is secured by an interest
in the same Mortgaged Property as the related HECM Loan, (ii) provides for a
principal limit in accordance with the HUD HECM Guidelines, (iii) contains
provisions that do not permit recourse against the Mortgagor, (iv) provides that
all payments due under the HECM Loan are due only upon the final maturity date
of such HECM Loan, and (v) has a final maturity date based on events in
accordance with the HUD HECM Guidelines.
(s)    Each HECM Loan provides for a servicing fee within the limits prescribed
by the HUD HECM Guidelines.
(t)    No HECM Loan allows for the related Mortgagor to share in any
appreciation of the value of the related Mortgaged Property.
(u)    No HECM Loan is (A) subject to nullification pursuant to Executive Order
13224 (the “Executive Order”) or the regulations promulgated by the Office of
Foreign Assets Control of the United States Department of the Treasury (the
“OFAC Regulations”) or (B) in violation of the Executive Order or the OFAC
Regulations, and no Mortgagor is subject to the penalties provided for in such
Executive Order or the OFAC Regulations, is the subject of any sanctions
administered by OFAC, or listed as a “blocked person” for purposes of the OFAC
Regulations.
(v)    To Seller’s Actual Knowledge, other than any claim or counterclaim
arising out of any foreclosure or collection proceeding relating to such HECM
Loan, there is no litigation, proceeding or governmental investigation pending,
or any order, injunction or decree outstanding, existing or relating to such
HECM Loan or the related Mortgaged Property.
(w)    In the event the related Mortgage constitutes a deed of trust, a trustee,
duly qualified to serve as such, has been properly designated and currently so
serves. No fees or expenses are or will become payable by Seller to the trustee
under the deed of trust, except in connection with a trustee’s sale after
default by the related Mortgagor.
(x)    There are no defaults by Seller in complying with the terms of the
related Mortgage.
(y)    To Seller’s Actual Knowledge, no fraud has taken place on the part of any
Person in connection with the origination of any HECM Loan, the determination of
the value of any Mortgaged Property related to a HECM Loan, or the sale or
servicing of any HECM Loan where such fraud has affected the enforceability of
the FHA Insurance prior to the Closing Date.
(z)    No HECM Loan is the subject of an indemnification agreement with HUD with
respect to any origination or other defect relating to any such HECM Loan.
(aa)    For each HECM Loan with respect to which the related Mortgaged Property
is secured by Mortgaged Properties located in zip codes identified by the
Federal Emergency Management Agency as affected by any natural disaster and
declared for individual assistance, a post-disaster inspection has been
completed and the results thereof provided to the Purchaser.


15



--------------------------------------------------------------------------------





(bb)    All Principal Advances and Advances made on or prior to the Cut-off Date
have been made in a timely fashion and in accordance with the terms of the
Mortgage Note and the provisions of the FHA Regulations. All costs, fees and
expenses incurred in the making, closing or recording of the HECM Loan have been
paid and the Mortgagor is not entitled to any refund of any amounts paid or due
under the Mortgage Note or Mortgage.
(cc)    The Servicing File, Credit File and Collateral File complies with all
Applicable Requirements in all material respects.
(dd)    No HECM Loan is a loan that, under the Home Ownership and Equity
Protection Act of 1994 or any other applicable state, federal or local law in
effect at the time of origination of such loan, is referred to as a “high cost,”
“covered” loan, “high risk home” or “predatory” loan.
(ee)    As of the Cut-off Date, the information with respect to each REO
Property set forth in the Mortgage Loan Schedule is true, correct and complete
in all material respects.
(ff)    To the extent an REO Property has not been liquidated prior to the
Closing Date, Seller is the sole and lawful owner of each REO Property, has good
and marketable title thereto, free and clear of any lien and has the full right
and authority to sell, assign and transfer such REO Property to Purchaser,
subject to no interest or participation in, or agreement with any other Person
to sell or otherwise transfer such REO Property to such Person. Upon the
conveyance of each REO Property by Seller to Purchaser, Purchaser will be the
sole and lawful owner and holder of such REO Property and will have good and
marketable title thereto, free and clear of any encumbrance, security, lien,
equity, pledge, claim or participation interest in such REO Property in favor of
any other Person.
(gg)    Each Related Mortgage Loan is fully insurable by the FHA, which
insurance is in full force and effect and, except to the extent such FHA
insurance is no longer valid because the Related Mortgage Loan is subject to an
appraisal based claim that has been paid in full by HUD prior to the Closing
Date, as of the Closing Date, and all prior transfers, if any, of such Related
Mortgage Loan have been, and the transactions herein contemplated are, in
compliance with all applicable HUD HECM Guidelines. No Related Mortgage Loan is
subject to any defect that could diminish or impair the FHA insurance and no
circumstances exist with respect to the Related Mortgage Loans that could permit
the FHA to deny coverage, in whole or in part, under the related FHA insurance.
The related FHA insurance policy calls for the assignment of the Related
Mortgage Loan to HUD as opposed to the co-insurance option. The entire amount of
all insurance premiums due on or before the Closing Date has been duly and
timely paid to the FHA and no portion is shared by Seller.
(hh)    To Seller’s Actual Knowledge, no REO Property has suffered damages due
to fire, flood, windstorm, earthquake, tornado, hurricane or any other similar
casualty (and which physical damage (A) is not covered in full by a hazard or
flood insurance (or other similar insurance policy) for such REO Property as
determined by Seller in good faith and (B) could adversely affect (i) the value
or marketability of such REO Property, (ii) the eligibility of the Related
Mortgage Loan for the FHA Insurance, or (iii) the full principal recovery of the
insurance or guaranty benefits under


16



--------------------------------------------------------------------------------





the applicable federal insurance or the conveyance of the related REO Property
in accordance with the applicable HUD HECM Guidelines).
(ii)    The servicing and collection practices used by Seller and each
subservicer, and, to the best of Seller’s knowledge, any prior originator or
servicer since origination with respect to each Related Mortgage Loan have
complied with applicable state and federal law, the HUD HECM Guidelines and the
documents relating to the Related Mortgage Loan.
(jj)    To Seller’s Actual Knowledge, there is no proceeding pending for the
total or partial condemnation of, or eminent domain with respect to, any REO
Property.
(kk)    To Seller’s Actual Knowledge, all improvements that were considered in
determining the appraised value of the REO Property lie wholly within the
boundaries and building restriction lines of such REO Property (and wholly
within the related project, with respect to a condominium unit) and no
improvements on adjoining properties encroach upon the REO Property except those
that are insured against by title insurance.
(ll)    All taxes, governmental assessments, insurance premiums and water, sewer
and municipal charges that previously became due and owing with respect to the
REO Property have been paid.
(mm)    To Seller’s Actual Knowledge, no violation of any environmental law,
rule or regulation exists or existed with respect to any REO Property, and
Seller has no reasonable grounds to suspect the presence of any toxic materials
or other environmental hazards on, in or that could affect any REO Property.
Seller has not received any notice of any violation or potential violation of
any such law, rule or regulation.
(nn)    For each REO Property that is a located in zip codes identified by the
Federal Emergency Management Agency as affected by any natural disaster and
declared for individual assistance, either (A) a post-disaster inspection has
been completed and the results thereof provided to Purchaser as of the date
hereof or (B) a post disaster inspection will be completed and the results
thereof provided to Purchaser by July 16, 2018.
With respect to the representations and warranties contained above that are made
to Seller’s Actual Knowledge or as to which the Seller has no knowledge, if it
is discovered that the substance of any such representation and warranty is
inaccurate and the inaccuracy materially and adversely affects the interests of
the Purchaser in such Mortgage Loan, then notwithstanding Seller’s lack of
knowledge with respect to the substance of such representation and warranty
being inaccurate at the time the representation and warranty was made, such
inaccuracy shall be deemed a breach of the applicable representation and
warranty.
Section 3.03    Disclaimer of Representations and Warranties Expressed Herein.
Except as expressly provided in Section 3.01 and in Section 3.02, no
representation or warranty, whether express or implied, is being made in this
Agreement or otherwise by Seller or its agents or representatives with respect
to the HECM Loans. Purchaser acknowledges that Seller is providing the
representations and warranties in Section 3.02 solely for purposes of
establishing the


17



--------------------------------------------------------------------------------





basis on which claims for repurchase or indemnification may be brought under
this Agreement resulting from or arising out any breach of any such
representations and warranties by Seller with respect to particular HECM Loans,
irrespective of whether Seller knows or should know of such breach and without
disclosure of any knowledge. Purchaser and Seller further acknowledge that some
or all of the representations and warranties in Section 3.02 may be untrue with
respect to particular HECM Loans and that Purchaser and/or Seller may have
knowledge of facts rendering some of such representations and warranties untrue
with respect to particular HECM Loans. In no event shall a breach of any of
Seller’s representations and warranties under Section 3.02, or Seller’s
knowledge or lack of disclosure thereof, be used as evidence of or be deemed to
constitute bad faith, misconduct, misrepresentation or fraud by Seller, nor
shall Purchaser’s knowledge of any such breach or lack of disclosure by Seller
limit in any way Purchaser’s rights to seek repurchase or indemnification
remedies under this Agreement.
Section 3.04    Remedies for Breach of Representations and Warranties.
(a)    Survival Period. Except with respect to a breach of Section 3.02(g) for
which the claim is based on Curtailment Losses (which are addressed in Section
3.04(g)), the representations and warranties set forth in Section 3.01 and
Section 3.02 shall survive the sale of the HECM Loans to Purchaser for a period
of three (3) years following the Closing Date (the “Survival Period”). All such
representations and warranties shall inure to the benefit of Purchaser during
the Survival Period.
(b)    Notice of Breach; Cure.
(i)    In the event that Purchaser discovers that a breach of any of the
representations and warranties set forth in Section 3.01 or Section 3.02 has
occurred and such breach materially and adversely affects the value of one or
more of the related HECM Loans or the interest of Purchaser therein (a “Seller
Breach”), Purchaser shall provide prompt written notice to Seller accompanied by
(i) the identity of the affected HECM Loan with respect to which the Seller
Breach is alleged to have occurred and (ii) sufficient documentation to enable
Seller to determine the validity of Purchaser’s request of it to repurchase the
affected HECM Loan, including reasonably detailed information of the material
adverse effect on the value of the HECM Loan to which such claimed Seller Breach
relates. For the avoidance of doubt, any breach of the representations and
warranties in the first sentence of Section 3.02(bb) will not be deemed to
materially and adversely affect the value of the HECM Loan if, and only if,
Seller made such Advances in accordance with accepted servicing practices
applicable to home equity conversion loans.
(ii)    Within ninety (90) days from receipt of written notice to Seller of a
Seller Breach (the “Cure Period”), Seller shall use its commercially reasonable
efforts to cure such breach in all material respects; provided, however that if
Seller is diligently pursuing cure efforts with respect to any such breach upon
expiration of such ninety (90) day period, but Seller is unable to cure such
breach solely due to a delay caused by any recorder’s office with respect to
trailing loan documents, the Cure Period shall be extended for an additional
thirty (30) days to allow Seller to continue to cure such breach in all material
respects. If any such Seller Breach cannot be cured by the expiration of the
applicable Cure Period, Seller shall, at its option, either (i) indemnify
Purchaser for any Losses resulting from the breach of the representation or
warranty related to such HECM


18



--------------------------------------------------------------------------------





Loan or (ii) repurchase such HECM Loan, at the Repurchase Price; provided,
however that in no event shall Seller have any obligation pursuant to this
Section to repurchase any HECM Loan sold to Purchaser or provide any
indemnification in respect of any breaches of representations or warranties set
forth in Section 3.01 and Section 3.02 if (A) Seller does not receive written
notice of the related Seller Breach during the Survival Period, (B) the Seller
Breach arises out of or results solely from any act or omission of Purchaser
(other than any act or omission of Seller as servicer) from and after the
Closing Date or (C) the claim relates solely to Curtailment Losses (which are
addressed in Section 3.04(g)).
(c)    Causes of Action. Any cause of action against Seller relating to or
arising out of the breach of any representations and warranties made in Section
3.01 shall accrue as to any HECM Loan upon the earlier of (i) discovery of such
breach by Purchaser and Seller’s receipt of notice thereof as required under
Section 3.04(b) above, (ii) failure by Seller to cure such breach or repurchase
(or at its option, to indemnify for) such HECM Loan as specified above, and
(iii) demand upon Seller by Purchaser for compliance with the relevant
provisions of this Agreement.
(d)    Assignment to Seller. Any repurchase of a HECM Loan pursuant to Section
3.04(b) shall be accomplished by wire transfer in the amount of the Repurchase
Price of immediately available funds on the repurchase date to an account
designated by Purchaser. Upon a repurchase of a HECM Loan pursuant to Section
3.04(b), (i) the Mortgage Loan Schedule shall be deemed amended to reflect the
withdrawal of the repurchased HECM Loan from this Agreement, (ii) Purchaser
shall deliver the Servicing File, Credit File and Collateral File relating to
such repurchased HECM Loan to Seller and (iii) Purchaser shall execute and
deliver such instruments of transfer or assignment as shall be prepared by, and
delivered to it by, Seller and necessary to vest in Seller good, clean and
marketable title to such repurchased HECM Loan on a servicing-released basis.
(e)    Sole Remedies. Purchaser acknowledges and agrees that the obligations of
Seller set forth in Section 3.04(b) to cure, repurchase or indemnify Purchaser
for any Seller Breach constitute the sole and exclusive remedies of Purchaser
with respect to any breach of any representation or warranty of Seller set forth
in Section 3.02.
(f)    Conditions to Repurchase. Notwithstanding any other provision of this
Agreement, Seller shall not be required to repurchase any HECM Loan until the
Purchaser is able to deliver free and clear title (other than any liens, claims,
encumbrances, participation interests, equities, pledges, charges or security
interests in existence as of the Closing Date or liens that are subordinate to
the interest of Purchaser or liens caused by the failure of Reverse Mortgage
Solutions, Inc., as subservicer, to perform its obligations under the
Subservicing Agreement) to the HECM Loan to Seller.
(g)    Indemnification for Curtailment Losses. Seller shall indemnify Purchaser
for any Curtailment Losses; provided, that Purchaser shall provide written
notice to Seller of such breach and the amount of related Curtailment Losses
actually incurred, accompanied by the identity of the affected HECM Loan and
sufficient documentation to enable Seller to determine the validity of
Purchaser’s request for indemnification (solely for illustrative purposes, a
notice from an Agency that details such curtailment shall constitute sufficient
documentation, but not the only type of


19



--------------------------------------------------------------------------------





sufficient documentation), Purchaser’s determination as to the amount of
Curtailment Losses incurred and the basis for the Curtailment Event giving rise
to such Curtailment Losses. For the avoidance of doubt, Purchaser shall not be
entitled to duplicative recovery or remedies of (i) indemnification for Losses
or repurchase pursuant to Section 3.04(b) and (ii) indemnification for
Curtailment Losses pursuant to this Section 3.04(g) with respect to any breach
of a representation or warranty under Section 3.02 that arises out of or results
from the same or materially similar events or circumstances.
(h)    Curtailment Holdback.
(i)    From and after the Closing Date, Purchaser shall retain the Curtailment
Holdback, which shall be available to Purchaser as the initial source of funds
to cover Curtailment Losses actually incurred by Purchaser in respect of each
applicable HECM Loan listed on the Curtailment Schedule. For the avoidance of
doubt, the Curtailment Holdback shall not be available as a source of funds with
respect to any other losses pertaining to such HECM Loans or Curtailment Losses
incurred in respect of HECM Loans that are not listed on the Curtailment
Schedule.
(ii)    In the event that Purchaser actually incurs Curtailment Losses with
respect to a HECM Loan listed on the Curtailment Schedule, upon resolution of
the FHA Insurance claim, other disposition of the Mortgaged Property pertaining
to such HECM Loan or the related Mortgagor’s event of default is cured, (i)
Purchaser shall retain all or a portion of the Curtailment Holdback reflected on
the Curtailment Schedule as attributable to such HECM Loan equal to the actual
Curtailment Losses incurred by Purchaser related to such HECM Loan and (ii) all
residual funds from the Curtailment Holdback amount related to such HECM Loan as
reflected on the Curtailment Schedule, if any, shall be promptly remitted by
Purchaser to Seller.
(iii)    In the event that the related portion of the Curtailment Holdback is
insufficient to satisfy any Curtailment Losses actually incurred by Purchaser
with respect to a HECM Loan listed on the Curtailment Schedule, and in respect
of Curtailment Losses incurred by Purchaser in connection with any HECM Loan
that is not listed on the Curtailment Schedule, Purchaser may bring a claim for
indemnification pursuant to Section 3.04(g).
(iv)    From the Closing Date until such time all amounts representing the
Curtailment Holdback have either been retained by Purchaser or remitted to
Seller in accordance with this Section 3.04(h), Purchaser shall maintain true
and accurate accounting records of the current Curtailment Holdback balance and
any funds retained by Purchaser or remitted to Seller and the reasons for any
such actions, including a detailed account of the Curtailment Losses related to
any such HECM Loans. Purchaser shall provide a copy of such records to Seller on
a monthly basis.
Section 3.05    Representations, Warranties and Covenants Respecting Purchaser.
Purchaser represents, warrants and covenants to Seller that, as of the Closing
Date:


20



--------------------------------------------------------------------------------





(a)    Organization and Standing. Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is organized
and has all licenses necessary to carry on its business as now being conducted
and is licensed, qualified and in good standing in each of the states where a
Mortgaged Property is located if the laws of such state require licensing or
qualification in order to conduct business of the type conducted by Purchaser
and to acquire and hold the HECM Loans.
(b)    Due Authority. Purchaser has the full corporate power and authority to
(i) perform, and to enter into and consummate, all transactions contemplated by
this Agreement and (ii) purchase and hold each HECM Loan; the execution,
delivery and performance of this Agreement by Purchaser and the consummation of
the transactions contemplated hereby have been duly and validly authorized.
(c)    No Conflict. Neither the consummation of the transactions contemplated
hereby, nor the fulfillment of or compliance with the terms and conditions of
this Agreement, will conflict with or result in a breach of any of the terms,
conditions or provisions of its governing documents or result in a material
breach of any legal restriction by which Purchaser is bound, or constitute a
material default or result in an acceleration under any of the foregoing, or
result in the violation of any material law, rule, regulation, order, judgment
or decree to which Purchaser is subject.
(d)    No Consent Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by Purchaser of this Agreement or the consummation of the
transactions contemplated by this Agreement, or if required, such consent,
approval, authorization or order has been obtained prior to the Closing Date.
(e)    Due Diligence. Purchaser has conducted such due diligence review and
analysis, or had the opportunity to conduct such due diligence review and
analysis, of Seller, the HECM Loans, the Collateral Documents, any Credit Files
and all other related information, together with such records as are generally
available to the public from local, county, state and federal authorities,
record-keeping offices and courts (including, without limitation, any bankruptcy
courts in which any Mortgagors, guarantor or surety, if any, may be subject to
any pending bankruptcy proceedings), as necessary, proper or appropriate in
order to make a complete and fully informed decision with respect to the
purchase and acquisition of the HECM Loans.
(f)    Economic Risk. Purchaser acknowledges, understands and agrees that the
acquisition of the HECM Loans involve a high degree of risk, including the risk
that the HECM Loans may have limited or no liquidity, that the HECM Loans are
being sold with limited representations and warranties that survive for a
limited time period following the Closing Date, and that the HECM Loans are
suitable only for Persons of substantial financial means who have no need for
liquidity and who can hold the HECM Loans indefinitely or bear the partial or
entire loss of value.
(g)    Non-performing HECM Loans. Purchaser acknowledges that all or
substantially all of the HECM Loans are or have been non-performing on their
original and/or modified terms.




21



--------------------------------------------------------------------------------





(h)    MERS. Purchaser, or its designee, is registered and in good standing with
MERS.
(i)    No Brokers. No broker, investment banker or other Person is entitled to
any broker’s, finder’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser that would become an obligation of Seller on or after the
Closing Date.
(j)    Ability to Perform. Purchaser does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant and
obligation contained in this Agreement. There exists no law or judgment, award,
order, writ, or decree of any court that would prohibit Purchaser from acquiring
or holding the HECM Loans pursuant to this Agreement.
(k)    Sophisticated Purchaser. Purchaser is a sophisticated investor (as that
term is used in regulations promulgated under The Securities Act of 1933, as
amended) who could withstand the loss of the HECM Loans.
(l)    Decision to Purchase. Purchaser’s bid and decision to purchase the HECM
Loans is based upon its own comprehensive review and independent expert
evaluation and analysis of the HECM Loans. Purchaser has made such independent
investigation as Purchaser deems to be warranted into the nature, title,
attachment, perfection, priority, validity, enforceability, collectability, and
value of the HECM Loans, the title, condition and value of any collateral
securing the HECM Loans, the market conditions and other characteristics of the
places where any such collateral is located, and all other facts it deems
material to the purchase of the HECM Loans.
(m)    No Reliance. In entering into this Agreement, Purchaser has not relied
upon any oral information from Seller or any of its employees, agents, attorneys
or representatives, other than the limited representations and warranties of
Seller contained herein. Purchaser acknowledges that no employee, agent,
attorney or representative of Seller has been authorized to make, and that
Purchaser has not relied upon, any statements, representations or warranties
other than those specifically contained in this Agreement.
(n)    Substitution of Purchaser as Claimant with respect to Bankruptcy
Proceedings. Purchaser agrees that with respect to each HECM Loan subject to
this Agreement, if the related borrower is a debtor in a case under the United
States Bankruptcy Code of 1986, as amended (11 U.S.C. § 101, et seq.) as of the
Closing Date and a proof of claim has been filed by or on behalf of Seller,
Purchaser, at its sole cost and expense, shall substitute itself for Seller, or
any entity that filed such claim on behalf of Seller, as the claimant against
such Mortgagor within thirty (30) days of the Closing Date.
(o)    Use of Seller’s Name. Purchaser covenants and agrees that it shall not
(i) misrepresent, mislead, deceive, or otherwise fail to adequately disclose to
any particular Mortgagor or guarantor the identity of Purchaser as the owner of
the HECM Loan or (ii) use Seller’s name or its servicer’s name or hold itself
out as an agent or representative of Seller. Seller shall have the right to seek
the entry of an order by a court of competent jurisdiction enjoining any
violation hereof.


22



--------------------------------------------------------------------------------





(p)    Mortgagor Contact. Purchaser shall not initiate any contact with any
Mortgagor related to any HECM Loan; provided, that Purchaser may contact a
Mortgagor related to a HECM Loan to send written notice of the change in
ownership of such HECM Loan from Seller to Purchaser (for the avoidance of
doubt, such notices shall include any Section 404 Notice) unless Seller
undertakes such obligation pursuant to the Subservicing Agreement, and as
otherwise required by applicable law.
(q)    Loss Mitigation. Purchaser shall accept any pending Loss Mitigation
requests and offers related to the HECM Loans and shall honor all Loss
Mitigation agreements entered into by Seller to the extent in accordance with
Applicable Requirements, and make any related required filings with governmental
authorities and the Agencies.
(r)    Section 404 Notices. Purchaser shall be responsible for the delivery of
Section 404 Notices to the applicable Mortgagors in accordance with applicable
law.
Section 3.06    Indemnification.
Purchaser shall indemnify and defend Seller and hold Seller harmless against any
Losses resulting from any claim, demand, defense or assertion based on or
grounded upon, or resulting from a breach of Purchaser’s representations,
warranties and covenants contained in Section 3.05. Seller shall indemnify and
defend Purchaser and hold Purchaser harmless against any Losses resulting from
any claim, demand, defense or assertion based on or grounded upon, or resulting
from any non-fulfillment of any covenant or other obligation of Seller contained
in this Agreement.
Section 3.07    Third Party Claims.
(a)    Seller and Purchaser shall immediately notify the other if a claim is
made upon such party by a third party with respect to this Agreement or the HECM
Loans (a “Third Party Claim”).
(b)    In the event of any such Third Party Claim made in respect of which
Purchaser or Seller may have contractual damage claims against the other or be
entitled to indemnification from the other, the party against whom such damages
may be sought or who owes such indemnification obligation shall have the right,
if it chooses, to control, assume the defense of, negotiate or settle any such
claim and pay all expenses in connection therewith, including reasonable
attorneys’ fees, and promptly pay, discharge and satisfy any judgment or decree
which may be entered against it or such other party in respect of such claim;
provided, that the party provided such a defense for a Third Party Claim may
participate in any such proceeding with counsel of its choice and at its
expense. The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such legal
proceeding.
(c)    The party that has control over any proceeding relating to a Third Party
Claim shall not settle such proceeding without the consent of any other
interested party hereto, which consent shall not be unreasonably withheld,
conditioned or delayed, unless the terms of any settlement or compromise provide
for (i) no relief other than the payment of monetary damages for which the other
interested party has received a written commitment for repayment of such
monetary damages


23



--------------------------------------------------------------------------------





from the party that has control of the Third Party Claim and (ii) a full and
unconditional release of the other interested party for all liability in respect
of such claim or litigation; provided, further, that if a settlement is not
consented to by such other interested party, that party shall be liable in the
event and to the extent that a subsequent settlement or other resolution causes
the party with the control of the proceeding to incur a greater liability than
that provided for in the proposed settlement that did not receive the consent
required hereunder.
Section 3.08    HMDA Reporting.
Within thirty (30) days of the Closing Date, for every HECM Loan purchased
pursuant to this Agreement, Seller shall provide Purchaser with the data
requested by Purchaser so that Purchaser may accurately and timely record,
perform quality control and report such data in compliance with the federal Home
Mortgage Disclosure Act of 1975, 12 USC § 2801 et. seq. (HMDA), as implemented
by Regulation C, 12 C.F.R. Part 1003 (Regulation C) and further interpreted by
the Consumer Financial Protection Bureau's guidance, as may be amended. Seller's
obligation shall include delivery to Purchaser of the data elements that comply
with the regulatory mandated format, as well as any other data that Purchaser
may request to correct any data accuracy errors, conduct quality control, which
are necessary to confirm the accuracy of the data provided to Purchaser.
ARTICLE IV    

LITIGATION CLAIMS AGAINST SELLER; ADVANCE FACILITIES
Section 4.01    Litigation Claims Against Seller.
(a)    Notwithstanding anything to the contrary in this Agreement, should Seller
become, or continue to be, a party to any claim, action, proceeding,
investigation, or inquiry relating to the HECM Loans, Purchaser shall provide
Seller any and all applicable documentation or data reasonably available to
Purchaser regarding such HECM Loans as may be requested by Seller to defend such
claim, action or proceeding.
(b)    For Contested Litigation, Seller reserves the right, in its sole
discretion and at its sole cost, to retain a law firm of its choice and to
manage the defense for some or all of the defendants while Purchaser will
cooperate with Seller and its counsel on taking any needed steps to resolve the
litigation. For all such HECM Loans in Contested Litigation, Seller and
Purchaser recognize that they are jointly working together and that they are
both necessary parties to share information related to such litigation and that,
as such, information and the results thereof shared between the two shall not be
considered a waiver of any attorney-client privilege, work product doctrine or
any other applicable principle of protecting information from disclosure. This
provision should be interpreted to create a joint defense agreement between the
parties hereto which may be further formalized with an addendum to that effect
between them at a later date.
(c)    If any HECM Loan becomes subject to a Contested Litigation, Purchaser
covenants not to contact any form of media (including posting on any social
media or public disclosure source) or to contact any state Attorney General, the
Office of the Comptroller of Currency, the Federal Reserve Board, the Consumer
Financial Protection Bureau or any other state or federal regulatory


24



--------------------------------------------------------------------------------





authorities on any HECM Loan involving allegations against Seller or its
affiliates or an origination or servicing activity, omission or event that
occurred prior to the Closing Date. Purchaser further agrees that, unless
obligated by law, it will not respond to any inquiry from the media or a
governmental entity relating to any HECM Loan involving allegations against
Seller or its affiliates or an origination or servicing activity, omission or
event that occurred prior to the Closing Date, and shall promptly (and before
responding) forward the inquiry to Seller. This specific paragraph shall not
prohibit Purchaser from responding to inquiries and requests for information
from its regulators and Purchaser shall not be required to notify Seller of any
such inquiry or request unless such inquiry or request targets the HECM Loans,
Seller or Seller’s affiliates.
ARTICLE V    

MISCELLANEOUS
Section 5.01    Notices
All demands, notices and communications required to be provided hereunder shall
be in writing (including electronic mail) and shall be deemed to have been duly
given if mailed, by registered or certified mail, postage prepaid, and return
receipt requested, or, if by other means (including electronic mail), when
received by the other party at the address as follows:
(a)    If to Purchaser:
Reverse Mortgage Funding LLC
1544 Broad Street
Bloomfield, NJ 07003
Attention: Legal Department
Email: rjensen@reversefunding.com
(b)    If to Seller:
    
Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: President
Email: Jeff.baker@rmsnav.com


With a copy to:


Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: General Counsel
Email: Alan.clark@rmsnav.com


25



--------------------------------------------------------------------------------





or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
Section 5.02    Sale Treatment
It is the express intention of the parties that the transactions contemplated by
this Agreement be, and be construed as, a sale of the HECM Loans by Seller and
not a pledge of the HECM Loans by Seller to Purchaser to secure a debt or other
obligation of Seller. Further, the transactions contemplated by this Agreement
are not intended in any way to constitute the sale of a “security” or
“securities” within the meaning of any applicable securities laws, and none of
the representations, warranties or agreements of Seller or Purchaser shall
create any inference that the transactions involve any “security” or
“securities.” Consequently, the sale of each HECM Loan shall be reflected as a
sale on Seller’s and Purchaser’s business records, tax returns and financial
statements. Accordingly, Seller and Purchaser shall each treat the transaction
for federal income tax purposes as a sale by Seller, and a purchase by
Purchaser, of the HECM Loans.
Section 5.03    Exhibits
The Exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.
Section 5.04    General Interpretive Principles
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
(a)
the terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender;

(b)
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles;

(c)
references herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,” and
other Subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

(d)
reference to a Subsection without further reference to a Section is a reference
to such Subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to Paragraphs and other subdivisions;

(e)
the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;



26



--------------------------------------------------------------------------------





(f)
the term “include” or “including” shall mean without limitation by reason of
enumeration; and

(g)
reference to this Agreement or any other document referenced herein shall
include all exhibits, schedules or other supplements thereto.

Section 5.05    Reproduction of Documents
This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications which may hereafter be executed, (b) documents
received by any party at the closing, and (c) certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process. The parties agree that any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence and whether or not such reproduction
was made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.
Section 5.06    Further Assurances
The parties shall execute and deliver to each other such reasonable and
appropriate additional documents, instruments or agreements as may be necessary
or appropriate to effectuate the purposes of this Agreement.
Section 5.07    Assignment of HECM Loans by Purchaser; Securitization
Cooperation.
(a)    Purchaser may, except as otherwise provided by this Agreement, sell and
transfer one or more of the HECM Loans to three (3) or fewer transferees in
connection with either a Securitization Transaction or Whole Loan Transfer;
provided, however, that such sale or transfer shall be affected through any
assignment of this Agreement and any related transferee will be deemed to be the
“Purchaser” hereunder; provided, further that Purchaser may sell and transfer
one or more of the HECM Loans to additional transferees in connection with
either a Securitization Transaction or Whole Loan Transfer with Seller’s prior
written consent, which consent shall not be unreasonably withheld. In connection
with any Securitization Transaction, Seller agrees to execute an assignment,
assumption and recognition agreement in connection with a securitization
pursuant to which, among other things, the representations and warranties made
by Purchaser herein may be assigned to the securitization trust (or trustee on
its behalf). In the event that Seller acts as servicer into a Securitization
Transaction, Seller will also enter into a standard indemnification agreement
with Purchaser with respect to disclosures provided by Seller in any offering
document prepared in connection with such Securitization Transaction that are
reasonable and customary for a private label securitization. For the avoidance
of doubt, Seller shall have no obligation under the indemnification agreement to
provide any indemnity with respect to loan level data with respect to the
Securitization Transaction.
(b)    Seller shall reasonably cooperate with Purchaser and use commercially
reasonable efforts as requested by Purchaser to provide to Purchaser any
information with respect to the HECM Loans (including information regarding the
servicing of the HECM Loans) as is necessary or


27



--------------------------------------------------------------------------------





appropriate that is in the possession or control of Seller and which can be
produced without undue burden on Seller in connection with a Securitization
Transaction or Whole Loan Transfer. Purchaser shall give Seller not less than
thirty (30) days prior written notice of any request for servicing information
(which notice shall describe in reasonable detail the terms and nature of the
servicing information that Purchaser requests Seller to provide). Purchaser
shall reimburse Seller for any out-of-pocket costs and expenses (including
reasonable attorneys’ and accountants’ fees) incurred by Seller in connection
with such request. Seller acknowledges (a) that in connection with such a
Securitization Transaction or Whole Loan Transfer, Purchaser has the right to
engage a master servicer or trustee to determine the allocation of payments to
and make remittances to the noteholders or certificateholders, and (b) that its
fees and benefits, the collection procedures, and the deposit of such
collections, shall be subject to any such securitization and shall be governed
by the terms of the related securitization or whole loan sale documents.
Notwithstanding the foregoing, Seller will not be obligated to provide to
Purchaser any originator disclosure, servicer disclosure, or static pool
information, as is contemplated by Regulation AB (Subpart 229.1100-Asset Backed
Securities, 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to
time) or any other similar disclosures that may be requested in connection with
a Securitization Transaction or subsequent Whole Loan Transfer.
Section 5.08    Waiver; Amendment.
Any term or provision of this Agreement may be waived, or the time for its
performance may be extended, by the party or parties entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently authorized for the
purposes of this Agreement if, as to any party, it is authorized in writing by
an authorized representative of such party. The failure of any party hereto to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach. This Agreement
shall not be amended, modified or supplemented except by a written instrument
signed by an authorized representative of each of the parties hereto.
Section 5.09    Governing Law; Forum.
(a)    THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW
YORK. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCLUDING CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL GOVERN).
(b)    EACH OF PURCHASER AND SELLER IRREVOCABLY (A) SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY ACTION OR PROCEEDING


28



--------------------------------------------------------------------------------





RELATING TO THIS AGREEMENT; (B) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR PROCEEDING IN ANY SUCH
COURT; (C) AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING IN ANY SUCH
COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT
ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND (D) CONSENTS TO
SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY CERTIFIED MAIL ADDRESSED
TO IT AS PROVIDED FOR NOTICES HEREUNDER.
Section 5.10    Waiver of Jury Trial.
THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND
ALL RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY OTHER DOCUMENTS OR INSTRUMENTS EXECUTED
IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTION OF THE PARTIES HERETO.
Section 5.11    Severability Clause.
Any part, provision, representation or warranty of this Agreement that is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any part, provision, representation or warranty of
this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. To the extent permitted by applicable law, the
parties hereto waive any provision of law that prohibits or renders void or
unenforceable any provision hereof.
Section 5.12    Successors; No Third Party Beneficiaries.
This Agreement shall bind and inure to the benefit of and be enforceable by
Seller and Purchaser and the respective permitted successors of Seller and
Purchaser. Except to the extent contemplated in Section 5.07(a) above, neither
party may assign any portion of this Agreement without the other party’s prior
written consent. This Agreement does not and is not intended to confer any
rights or remedies upon any Person other than Seller and Purchaser and the
respective permitted successors of Seller and Purchaser, except as otherwise
explicitly required by law.
Section 5.13    Confidentiality.
(a)    Seller and Purchaser acknowledge and agree that the terms of the
Transaction Documents and any information whether oral, written or otherwise
provided by one party to the other pursuant to this Agreement or the
transactions contemplated herein, including the existence and terms of the
Transaction Documents shall be kept confidential, shall not be divulged to any
Person other than those that have a need to know such information in order to
complete the transaction contemplated herein without the other parties’ consent,
and shall be maintained according to


29



--------------------------------------------------------------------------------





applicable privacy laws except to the extent that (i) it is necessary to
disclose to its affiliates and its and their legal counsel, accountants,
auditors or advisors (collectively, “Representatives”), (ii) it is necessary to
do so in working with tax authorities or other governmental agencies or
regulatory, self-regulatory or supervisory bodies having appropriate
jurisdiction or in order to comply with any applicable federal or state laws or
regulations, or (iii) such information is in the public domain other than due to
a breach of this Section. Each party shall be responsible for a breach of this
Section by its Representatives.
(b)    Each party shall hold and use all Confidential Information, as
hereinafter defined, in compliance with Subtitle A of Title V of the
Gramm-Leach-Bliley Act (codified at 15 U.S.C. § 6801 et seq.), as it may be
amended from time to time (the “GLB Act”), the regulations promulgated
thereunder, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (the “FCRA”)
and all other applicable law. “Confidential Information” shall mean any data or
information that is proprietary to the disclosing party and not generally known
to the public, whether in tangible or intangible form, including the following
information: inventions, trade secrets, know-how, software, databases, customer
lists, all personal information about the Mortgagors that is supplied to Seller
or Purchaser by or on behalf of the Mortgagors, and other customer or consumer
specific data deemed to be “nonpublic personal information” under the GLB Act or
the FCRA. Each party shall take all reasonable measures to ensure that the
Confidential Information is not disclosed, published, released, transferred,
duplicated or otherwise made available to others in contravention of the
provisions of this Agreement or of the GLB Act, the regulations promulgated
thereunder, the FCRA or other applicable law. If the GLB Act, the regulations
promulgated thereunder, the FCRA or other applicable law now or hereafter in
effect impose a higher standard of confidentiality to the Confidential
Information, such standard shall prevail over the provisions of this Agreement.
(c)    Each party agrees that there is a likelihood that a disclosing party will
suffer irreparable harm if the other party fails to comply with the obligations
set forth in this Section 5.13 and that monetary damages may be inadequate to
compensate the disclosing party for such breach. Accordingly, each party agrees
that a disclosing party will, in addition to any other remedies available to it
at law or in equity, be entitled to seek injunctive relief to enforce the
provisions of this Section 5.13. The terms and provisions of this Section 5.13
shall survive the termination of this Agreement.
(d)    Notwithstanding anything to the contrary in this Agreement, each party
may disclose another party’s Confidential Information in connection with a
judicial or administrative proceeding when required to do so by applicable law,
when required by applicable law or regulation (including applicable securities
laws and regulations) or at the request of a regulatory authority in connection
with an examination of such party or its affiliates by a regulatory authority.
If any court, governmental agency, or regulatory body demands that a party
disclose any information contained in the Confidential Information to the public
or to a third party other than the court, governmental agency or regulatory
body, the recipient of such demand may, in the absence of a protective order,
disclose such information to the extent that it is advised in writing that it
must do so by its legal counsel; provided that the recipient of such demand
shall, unless restrained by applicable law or court order, provide written
notice of such demand to the party that disclosed the Confidential Information
and copies of all notice papers, orders, requests or other documents in order to
allow such disclosing party to seek an appropriate protective order. The
recipient of a demand described


30



--------------------------------------------------------------------------------





in the preceding sentence shall cooperate fully with a disclosing party seeking
a protective order, at the cost and expense of the party seeking a protective
order, should a disclosing party seek such an order.
Section 5.14    Entire Agreement.
The Transaction Documents and any confidentiality agreements entered into by any
of the parties in connection with the HECM Loans, and the transactions
contemplated under this Agreement that explicitly survive the consummation of
the transactions contemplated hereunder constitute the entire understanding
between the parties hereto with respect to the HECM Loans and supersede all
prior or contemporaneous oral or written communications regarding same. The
parties hereto understand and agree that no employee, agent or other
representative of a party has any authority to bind such party with respect to
any statement, representation, warranty or other expression unless said
statement, representation, warranty or other expression is specifically included
within the express terms of the Transaction Documents. This Agreement shall not
be modified, amended or in any way altered except by an instrument in writing
signed by all parties.
Section 5.15    Execution in Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be considered an original instrument, but all of which shall be considered one
and the same agreement, and shall become binding when one or more counterparts
have been signed by each of the parties hereto and delivered to Seller and
Purchaser. Counterparts may be delivered electronically.
[Signature Page Follows]




31



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the date
first above written.
REVERSE MORTGAGE SOLUTIONS, INC.,
Seller




By:
/s/ Cheryl Collins    
Name: Cheryl Collins
Title: SVP















S-1





--------------------------------------------------------------------------------











REVERSE MORTGAGE FUNDING LLC,
Purchaser
By: /s/ Craig Corn    
Name: Craig Corn
Title: Chief Executive Officer






S-2



--------------------------------------------------------------------------------






EXHIBIT A
COLLATERAL DOCUMENTS
Unless otherwise agreed to by Seller and Purchaser, with respect to each HECM
Loan, the Collateral Documents shall include each of the following items:
1.
Mortgage Note: The original Mortgage Note, endorsed “Pay to the order of
____________________, without recourse” and signed by an authorized officer (or
a copy of the Mortgage Note along with either an applicable lost note affidavit
or the related attorney bailee letter). Any such Mortgage Note must contain all
necessary intervening endorsements showing a complete chain of endorsement from
the originator (each such endorsement being sufficient to transfer all right,
title and interest of the party so endorsing, as noteholder or assignee thereof,
in and to that Mortgage Note);

2.
Mortgage: The original Mortgage or a copy of such Mortgage with evidence of
recording thereon;

3.
Assignment of Mortgage: As to each HECM Loan that is not a MERS Loan, an
original Assignment “in blank” or to Purchaser, signed by an authorized officer
in form and substance acceptable for recording;

4.
Intervening Assignments: The originals or copies of all intervening assignments
of Mortgage, if any, showing a complete chain of assignment from the originator
to Seller and then from Seller to blank, with evidence of recording thereon;

5.
Security Agreements: The original of any security agreement, chattel mortgage or
equivalent document executed in connection with the HECM Loan, with evidence of
recording thereon;

6.
Power of Attorney: If the related Mortgage Note or Mortgage was executed
pursuant to a power of attorney or other instrument that authorized or empowered
such Person to sign, the original or copy of such power of attorney. In
addition, original or copy of any power of attorney for any prior owner of the
Mortgage Loans used in connection with any of the Collateral Documents;

7.
Title Insurance Policy: The original or copy (which may be in electronic form)
of the mortgagee title insurance policy (and, with respect to REO Property, the
mortgage title insurance policy for the Related Mortgage Loan);

8.
If applicable, originals of each unrecorded assumption, modification, written
assurance, surety agreement, guaranty agreement or substitution agreement, and
to the extent that the recordation thereof is necessary to maintain the priority
of the related Mortgage lien, either an original or copy thereof with evidence
of recording thereon;

9
The Home Equity Conversion Loan Agreement, with all exhibits and riders thereto;
and

10.
Trust Agreement and amendments (if applicable) thereto.



Ex. A-1





--------------------------------------------------------------------------------





11.
If a file is subject to a Bailee Letter, contact information for the related
attorney bailee and indication from the bailee regarding which other documents
listed in this Exhibit A are in possession of the bailee.

12.
In addition to the documents set forth above, with respect to any REO Property,
the original deed, or a trustee’s, sheriff’s or referee’s deed, or a copy
thereof, in each case with evidence of recording thereon, evidencing ownership
of the REO Property, including copies of any certificate of foreclosure or other
document customary in the jurisdiction in which the REO Property is located to
evidence ownership thereof, showing transfer of ownership from the owner
specified on such deed to Seller, or a copy thereof together with an officer’s
certificate of Seller certifying that such is a true and correct copy of the
original and that such original has been or is being submitted for recordation
in the appropriate governmental recording office of the jurisdiction where the
REO Property is located.







Ex. A-2



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF POWER OF ATTORNEY
After Recorded Return To:
Reverse Mortgage Solutions, Inc.
[ADDRESS]
[CITY], [STATE] [ZIP CODE]
Attn: [NAME], [TITLE]
Email: [_________]
________________________________________________________________________________
Limited Power of Attorney
TO REVERSE MORTGAGE SOLUTIONS, INC.
KNOW ALL PERSONS BY THESE PRESENTS:
THAT, [OWNER NAME], a [type of organization], located at [main address]
(“Owner”), by these presents does hereby make, constitute and appoint Reverse
Mortgage Solutions, Inc., a Delaware corporation, located at [ADDRESS] (“RMS”),
as Owner’s true and lawful agent and attorney-in-fact, and hereby grants it
authority and power to take, through its duly authorized officers and designated
agents, the Actions (as such term is defined herein) in Owner’s name, place and
stead. This limited power of attorney (“Limited Power of Attorney”) is given in
connection with and pursuant to that certain Mortgage Loan Purchase Agreement,
dated as of June 13, 2018 among RMS, and Owner, pursuant to which RMS has the
duty to administer and service certain home equity conversion mortgage loans
(“HECM Loans”) owned by Owner (the “Servicing Arrangement”). Each of the HECM
Loans comprises a promissory note evidencing a right to payment and performance
secured by a security interest or other lien on real property (“Property”)
evidenced by one or more mortgages, deeds of trust, deeds to secure debt or
other forms of security instruments (each, a “Security Instrument”). The
assignment of a Security Instrument, as used herein, shall also include the
assignment of the beneficial interest under a deed of trust.
As used above, the term “Actions” shall mean and be limited to the following
acts, in each case with respect to one or another of the HECM Loans or the
Property and as mandated or permitted by federal, state or local laws or other
legal requirements or restrictions applicable to Owner or RMS in connection with
mortgage loans serviced by RMS:
1.
Demand, sue for, recover, collect and receive each and every sum of money, debt,
account and interest (which now is or hereafter shall become due and payable)
belonging to or claimed by Owner in respect of the HECM Loans and Property, and
to use or take any lawful means for recovery by legal process or otherwise,
including but not limited to the substitution of trustee under a deed of trust,
the preparation and issuance of statements of breach, notices of default, and/or
notices of sale (or any other statement or notice that is now or hereafter
becomes necessary or appropriate to protect or enforce Owner’s interest in the
HECM Loans and Property), filing proofs of claim, motions for relief



Ex. B-1



--------------------------------------------------------------------------------





from the automatic stay or other writings in a bankruptcy proceeding, taking
deeds in lieu of foreclosure, negotiating and entering into “cash for keys”
agreements, evicting and foreclosing on the Properties.
2.
Subordinate the lien of a mortgage or deed of trust (i) for the purpose of
refinancing HECM Loans, where applicable, or (ii) to an easement in favor of a
public utility company or a government agency or unit with powers of eminent
domain, including but not limited to the execution of partial satisfactions and
releases and partial reconveyances reasonably required for such purpose, and the
execution or requests to the trustees to accomplish the same.

3.
Execute and/or file such documents and take such action as is proper and
necessary to defend Owner in litigation and to resolve any litigation where RMS
has an obligation to defend Owner.

4.
Transact business of any kind regarding the HECM Loans, as Owner’s act and deed,
to contract for, purchase, receive and take possession and evidence of title in
and to the Property and/or to secure payment of a promissory note or performance
of any obligation or agreement relating thereto.

5.
Execute, complete, indorse or file bonds, notes, Security Instruments and other
contracts, agreements and instruments regarding the borrowers and/or the
Property, including but not limited to the execution of releases, satisfactions,
reconveyances, assignments, loan modification agreements, loan assumption
agreements, subordination agreements, property adjustment agreements, and other
instruments pertaining to Security Instruments, bills of sale and execution of
deeds and associated instruments, if any, conveying or encumbering the Property,
in the interest of Owner.

6.
Correct or otherwise remedy any errors or deficiencies contained in any transfer
or reconveyance documents provided or prepared by Owner or a prior transferor,
including, but not limited to note indorsements.

7.
Convey the Property to the mortgage insurer, or close the title to the Property
to be acquired as real estate owned, or convey title to real estate owned
property (“REO Property”).

8.
Execute and deliver the following documentation with respect to the sale of REO
Property acquired through a foreclosure or deed-in lieu of foreclosure,
including, without limitation: listing agreements; purchase and sale agreements;
grant/warranty/quit claim deeds or any other deed causing the transfer of title
of the property to a party contracted to purchase same; escrow instructions; and
any and all documents necessary to effect the transfer of REO Property.

9.
Perform all steps necessary to realize on insurance proceeds, including but not
limited to insurance proceeds relating to foreclosures, short sales, deeds in
lieu of foreclosure,



Ex. B-2



--------------------------------------------------------------------------------





sale of REO Property, and the exercise of any rights of Owner under any
insurance agreement.
10.
Endorse on behalf of Owner all checks, drafts and/or other negotiable
instruments made payable to Owner.

With respect to the Actions, Owner gives to said attorney-in-fact full power and
authority to execute such instruments and to do and perform all and every act
and thing requisite, necessary and proper to carry into effect the power or
powers granted by or under this Limited Power of Attorney as fully, to all
intents and purposes, as the undersigned might or could do, and hereby does
ratify and confirm all that said attorney-in-fact shall lawfully do or cause to
be done by authority hereof. Any Action taken pursuant to this Limited Power of
Attorney shall be binding on Owner and Owner’s successors and assigns.
Owner represents to those dealing with such attorney-in-fact that they may rely
upon this Limited Power of Attorney until they receive actual notice of
termination or revocation thereof or unless an instrument of revocation has been
recorded. Any and all third parties dealing with RMS as Owner’s attorney-in-fact
may rely completely, unconditionally and conclusively on the authority of RMS,
and need not make any inquiry about whether RMS is acting pursuant to the
Servicing Arrangement. Any purchaser, title insurance company, public official
or other third party may rely upon a written statement by RMS that any subject
mortgage loan or real estate owned by Owner or by RMS for Owner as a result of
the termination of the related HECM Loan, is subject to the authority and power
conferred to RMS pursuant to the Servicing Arrangement and this Limited Power of
Attorney.
[Signature Page Follows]


Ex. B-3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned on behalf of [Owner Name] has caused this
Limited Power of Attorney to be executed as of this ___ day of _______________,
2018.
[OWNER NAME]








By:    
Name:    
Title:    




Witness:     
Name:    
Title:    




Witness:     
Name:    
Title:    
STATE OF ____________    :
    :     ss.
_____________ COUNTY    :
This instrument was acknowledged before me on _________ [date] by ___________
[name of officer], _________________ [title of officer] of [Owner Name], a [type
of organization], on behalf of said [type of organization]. [AMEND AS
APPROPRIATE TO CREATE EFFECTIVE NOTARIZATION UNDER APPLICABLE LAW.]
_______________________________
Notary Public Name:
My commission expires:




Ex. B-4

